                                          Case 3:20-cv-06550-JCS Document 15 Filed 02/18/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     ELIA LORENA SEPULVEDA,                             Case No. 20-cv-06550-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING SECOND
                                                 v.                                         MOTION FOR EXTENSION OF TIME
                                   9
                                  10     ANDREW SAUL,                                       Re: Dkt. No. 14
                                                        Defendant.
                                  11
                                  12          The Court previously granted an unopposed motion by Defendant Andrew Saul,
Northern District of California
 United States District Court




                                  13   Commissioner of Social Security (the “Commissioner”), to continue the deadline to file the

                                  14   Commissioner’s answer and the certified administrative record from December 21, 2020 to

                                  15   February 19, 2021 based on delays in processing caused by the COVID-19 pandemic. The

                                  16   Commissioner now moves to continue that deadline further, to April 20, 2021. Sufficient cause

                                  17   having been shown, and taking into account the Commissioner’s assertion that Plaintiff Elia

                                  18   Sepulveda does not oppose the request, that motion is GRANTED.

                                  19          The Commissioner is reminded that under this Court’s local rules, unopposed requests for

                                  20   an extension of time should be filed as stipulations rather than motions. Civ. L.R. 6-2; see also

                                  21   Civ. L.R. 6-3(a)(2) (providing that any motion to enlarge time must “[d]escribe[] the efforts the

                                  22   party has made to obtain a stipulation to the time change” (emphasis added)). The Commissioner

                                  23   is also reminded that where, as here, the cause for delay is foreseeable in advance of the deadline,

                                  24   any motion for an extension should be filed well before the deadline sought to be extended,

                                  25   allowing at least sufficient time for a response to be filed in the four days provided by Civil Local

                                  26   Rule 6-3(b).

                                  27          Before seeking any further extensions of the deadline to answer and file the administrative

                                  28   record in this case, the parties shall meet and confer regarding Sepulveda’s objections to the
                                          Case 3:20-cv-06550-JCS Document 15 Filed 02/18/21 Page 2 of 2




                                   1   administrative decision to determine whether there is any potential to resolve the case before the

                                   2   certified record has been prepared. Any further request for an extension must certify that the

                                   3   parties have done so.

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 18, 2021

                                   6                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   7                                                   Chief Magistrate Judge
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        2
